department of the treasury internal_revenue_service washington d c date uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject acting associate chief_counsel employee_benefits and exempt_organizations cc ebeo this field_service_advice responds to your original memorandum dated date including additional information provided in your supplemental memoranda of date and date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend b c d e f g h q r s t u v w x w x issue s does the irs have sufficient evidence to determine whether c’s guaranty of the assets of a blind trust confer an impermissible private benefit or inurement on the beneficiary of the blind trust you have characterized this issue as comprising the following two sub-issues were the premiums received by c reasonable payment for the risks it assumed is the agreement between c and the blind trust a common means of protecting assets in a blind trust conclusion your statement that the irs must learn whether the premiums_paid by f through the blind trust to c were reasonable in light of the risks c assumed in order to determine whether the transaction between c and f’s blind trust conferred a prohibited benefit on f we agree with facts in the following summary and for purposes of this memorandum we assume the accuracy and validity of the facts described in and materials and information accompanying your request for field_service_advice the of b created c b’s required c’s trustees to use the income to maintain the devoting a portion of each year’s income to support and educate orphans and other indigents c has been recognized by the irs as an organization described in sec_501 e is an firm c through a for-profit subsidiary holds an r percent interest in e and has a total investment of dollar_figures in e f was a general_partner of e consequently e paid f for of f’s interest in cash and executed a for the remainder of f’s interest the terms of the were that e promised to pay f the principal_amount of f’s remaining interest in e valued at dollar_figuret plus interest at a fixed rate over a stated period of time the ensured that f did not share in any future profits of e e approved g as the trustee of a_trust established for the benefit of f or f’s spouse or children which then held the issued by e at some point around the time the was executed a trustee of c was contacted about entering into a arrangement between c f and g c’s only previous relationship with f was by virtue of f’s position as general_partner of e c through a for-profit subsidiary held an equity_interest in e and had other dealings with e such as using e for and related_services c f and g subsequently entered into a agreement whereby certain exercise events obligated c to purchase the from f or g at a price equal to the sum of percent of the principal_amount of the on the date of the purchase and accrued but unpaid interest to the date of purchase the only events triggering such a purchase were failure of e to make any payments of principal or interest under the terms of the or acceleration of the maturity of the this arrangement also states that f or g has the obligation to pay to c an annual fee equal to u percent of the principal_amount as of the end of e’s preceding fiscal_year records of c show that g made payments as scheduled in the years included in c’s examination by the irs if f or g fails to make the required_payments then c is relieved of any obligation under the arrangement during the course of c’s examination by the irs f’s counsel also provided the irs with statements that c was selected as of the for the following reasons because of c’s sound financial condition and creditworthiness and because c had recently conducted an in- depth due diligence review of e in connection with its initial investment through its for-profit subsidiary it was willing to enter into the without another such review of e f’s counsel also stated that the fee sought by c for serving as was competitive with those being sought by alternative c has characterized the agreement as a credit enhancement arrangement analogous to a standby_letter_of_credit c states that it arrived at the annual fees charged by contacting several banks to gather comparability data for this type of transaction however c has not provided the irs with records to substantiate this comparability data and has alleged that certain documents are protected by attorney client privilege c states that it compared the cost of standby letters of credit charged by several banks for obligors with a credit rating similar to that of e at the time period of the transactions to calculate a range of v to w basis points c then added a premium of x basis points to the high end of that range and charged a fee of w x basis points c stated that the added premium was similar to what other commercial banks would have charged under similar circumstances law and analysis to qualify for recognition as a tax-exempt_organization under the requirements of sec_501 an organization must be organized and operated so that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual under sec_1_501_a_-1 a private_shareholder_or_individual is a person with a personal and private interest in the organization’s activities these private shareholders or individuals so called insiders are those persons who have an opportunity to control or influence an organization’s activities because of their particular relationship with the organization in most circumstances an unrelated third party is not a private_shareholder_or_individual for purposes of the sec_501 inurement prohibition 75_tc_127 pincite the recent case of 109_tc_326 appeal docketed nos 7th cir date analyzed whether an unrelated third party was an insider for purposes of inurement under sec_501 when that third party negotiated a contract with the exempt_organization at arm’s length in the united cancer council case the five year noncancellable contract gave the contractually-related person a professional fundraising company extensive control_over the organization’s primary source_of_income the extent of that control and influence over the organization’s activities and income as well as the organization’s impaired financial condition at the time of negotiating the contract were critical elements of the court’s finding of insider status under the specific facts of that case the court did hold the professional fundraiser to be an insider additionally the court found that the contract was not a reasonable contingent_compensation arrangement and the insider’s compensation under the contract exceeded reasonable_compensation therefore the court held that there was impermissible inurement of net_earnings to the insider that justified retroactive revocation of the sec_501 organization’s tax exemption sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest in this case the guaranty of the assets of the blind trust must be evaluated based on whether it conferred an impermissible private benefit on the beneficiary of the trust private benefit is not clearly defined in the code or regulations the concept has been developed in case law along with the regulatory concept cited above to require a balancing of the public interest served by the organization’s activities against the private interests served similar to the basic inurement analysis the threshold question is whether the benefit a sec_501 organization provides to an unrelated third party is a fair_market_value exchange for the consideration provided by the third party only if the party is provided with greater than fair_market_value or the organization receives less than fair market consideration for the benefit provided is private benefit to the third party present we believe several recent cases evaluating fair_market_value questions in an inurement context are relevant here in anclote psychiatric center inc v commissioner t c memo appeal docketed 11th cir date the court ultimately decided that petitioner’s sale of its hospital for less than fair_market_value resulted in prohibited inurement within the meaning of sec_501 in evaluating the sale price the court viewed its task as merely determining whether that sale price was within a reasonable range of what could be considered fair market values the court did not find it necessary to determine a precise amount representing the fair_market_value of the property transferred in that case in the united cancer council case discussed earlier the court used expert witness comparisons of similar contracts in the direct mail fundraising industry to determine whether there was unreasonable_compensation under the fundraising contract even where private benefit is present in a transaction with a sec_501 organization more than incidental private benefit is required before the organization’s exemption is jeopardized revrul_70_186 1970_1_cb_128 revrul_75_196 1975_1_cb_155 however if an organization operates for the benefit of a private interest a nonexempt purpose to the extent that more than an insubstantial part of the organization’s activities further that nonexempt purpose the organization is not entitled to exemption from tax under sec_501 92_tc_1053 if private benefit exists there is a two-step process to determine if it is sufficient to affect the exempt status of the organization the first step is to determine the amount of private benefit in this case the amount of private benefit would consist of any underpayment of the premium for the guaranty below its fair_market_value the second step would be to determine whether that private benefit plus any other private benefits are substantial when compared to the public benefit served by the organization case development hazards and other considerations -9- by acting associate chief_counsel cc
